2017 WI 12

                  SUPREME COURT             OF   WISCONSIN
CASE NO.:               2007AP776-D
COMPLETE TITLE:         In the Matter of Medical Incapacity Proceedings
                        Against Godfrey Y. Muwonge, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant-Respondent,
                             v.
                        Godfrey Y. Muwonge,
                                  Respondent-Appellant.
                            DISCIPLINARY PROCEEDINGS AGAINST MUWONGE

OPINION FILED:          February 17, 2017
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:

ATTORNEYS:
                                                                                2017 WI 12
                                                                       NOTICE
                                                        This opinion is subject to further
                                                        editing and modification.   The final
                                                        version will appear in the bound
                                                        volume of the official reports.
No.    2007AP776-D


STATE OF WISCONSIN                                  :            IN SUPREME COURT

In the Matter of Medical Incapacity Proceedings
Against Godfrey Y. Muwonge, Attorney at Law:


Office of Lawyer Regulation,                                               FILED
                Complainant-Respondent,                                FEB 17, 2017
      v.                                                                 Diane M. Fremgen
                                                                      Clerk of Supreme Court
Godfrey Y. Muwonge,

                Respondent-Appellant.




      ATTORNEY disciplinary proceeding.                  Conditions imposed.


      ¶1        PER CURIAM.    We review the report and recommendation

of Referee Dennis J. Flynn approving a stipulation filed by the

Office     of    Lawyer   Regulation        (OLR)   and      Attorney       Godfrey       Y.

Muwonge.        Attorney Muwonge stipulated to the facts underlying 43

counts of misconduct as alleged in the OLR's amended complaint,

and   Attorney      Muwonge   and     the    OLR    jointly       recommend       certain

conditions        and   restitution    as     discipline         for     the     admitted

misconduct.         The   referee     determined         there     was     an    adequate
factual basis to establish the alleged misconduct and concluded
                                                                          No.       2007AP776-D



that    the    parties'      joint     recommendation           for      discipline         was

appropriate.

       ¶2     Upon    careful    review      of    this    matter,       we     uphold      the

referee's findings of fact and conclusions of law, as derived

from   the    parties'     stipulation,          and    agree     that    imposition         of

conditions      and     restitution          are       sufficient        discipline         for

Attorney Muwonge's misconduct.               We impose the full costs of this

proceeding     on     Attorney    Muwonge,         which    are      $2,053.07,        as    of

November 21, 2016.

       ¶3     This    is   an    unusual         disciplinary         proceeding.            It

commenced in 2007 but was held in abeyance because Attorney

Muwonge was deemed to have a medical incapacity.                              That medical

incapacity has been removed so the disciplinary proceeding can

proceed.

       ¶4     Attorney     Muwonge     was       admitted       to    practice        law    in

Wisconsin      in    1997,      and   practiced          immigration          law     in    the

Milwaukee area.

       ¶5     In April 2007, the OLR filed a disciplinary complaint
against Attorney Muwonge alleging 43 counts of misconduct and

seeking revocation of Attorney Muwonge's law license.

       ¶6     On September 29, 2008, the OLR and Attorney Muwonge

stipulated that Attorney Muwonge had a medical incapacity and

that, because of the medical incapacity, Attorney Muwonge could

not successfully defend against the allegations of professional

misconduct.           On     October      22,       2008,       a     referee         agreed,

recommending,        consistent       with       this    court's       rules,        that    we
suspend Attorney Muwonge's law license indefinitely, pursuant to
                                             2
                                                                            No.       2007AP776-D



SCR    22.16(4),        and   that      we    hold      the      pending        disciplinary

proceeding in abeyance.                On December 23, 2008, we issued an

order adopting the referee's findings and conclusions; the 2007

disciplinary proceeding was held in abeyance.                               In re Medical

Incapacity         Proceedings         Against        Muwonge,            No.      2007AP776,

unpublished order (S. Ct. Dec. 23, 2008).

       ¶7    In the following years, Attorney Muwonge successfully

sought      and    obtained       treatment       for      his      mental        health     and

substance abuse issues.

       ¶8    In June 2015, Attorney Muwonge sought reinstatement of

his    license      to    practice       law,      asserting         that       his     medical

incapacity        had     been      removed.          An      extensive           evidentiary

proceeding        ensued.        The   referee     agreed,       and      ultimately        this

court concluded that Attorney Muwonge had demonstrated by clear,

satisfactory        and     convincing       evidence        that    he     is     no    longer

medically incapacitated and that he is fit to practice law.                                   In

re Medical Incapacity Proceedings Against Muwonge, 2016 WI 55,

369 Wis. 2d 658, 881 N.W.2d 25.                   On July 1, 2016, we reinstated
Attorney Muwonge's law license subject to a number of stringent

conditions designed to monitor his continued fitness to practice

law and to ensure protection of the public.                         Id.

       ¶9    Upon reinstating Attorney                  Muwonge's         law license,        we

also     issued     an      order      pertaining       to     the        underlying        2007

disciplinary proceeding that had been held in abeyance during

his period of medical incapacity.                    See SCR 22.16(4)(d) ("[u]pon

reinstatement, the court shall direct the referee to proceed


                                              3
                                                                         No.   2007AP776-D



with the misconduct action.")               We directed the referee and the

parties to proceed with the 2007 disciplinary proceeding.

      ¶10   The parties executed a stipulation that the referee

has   accepted.      Our    task      now    is    to       review       the   referee's

recommendation regarding the 2007 disciplinary proceeding.

      ¶11   The   misconduct       alleged        in    the       2007     disciplinary

proceeding is serious.         The amended complaint alleged 43 counts

of professional misconduct involving 15 clients, primarily in

immigration cases.      It reflects a pattern of failure to pursue

client matters, failure to respond to client inquiries, failure

to communicate with clients, failure to keep clients informed,

failure to refund retainers or costs that were not expended, and

failure to return client files.               For example, Attorney Muwonge

was retained to help A&W Iron Metal, Inc. (A&W) obtain permanent

resident status for certain employees. Attorney Muwonge failed

to meet with the clients to address their questions, failed to

return   filed    documents,    and    "[n]one         of   the    workers      received

permanent status."         Individual clients were also harmed when
Attorney Muwonge failed to appear at hearings or to complete

work he had undertaken for them.

      ¶12   All told, the OLR alleged and Attorney Muwonge has

stipulated that he violated the following supreme court rules:




                                        4
                                                    No.   2007AP776-D



           Former SCR 20:1.4(a)1 as alleged in counts one
            (L.C. and J.C.), four (A.L.), seven (A.B.), ten
            (N.R.), sixteen (P.K. and K.P.), nineteen (A&W),
            twenty-three (A.K.), twenty-five (L.P.), twenty-
            eight (W.W.), thirty (M.O. and K.O.), thirty-two
            (G.B.), thirty-five (P.M.), thirty-nine (M.B.),
            and forty-one (A.D. and S.D.).

           SCR 20:1.4(b)2 as alleged in count thirty-three
            (G.B.).

           Former SCR 20:1.16(d)3 as alleged in counts two
            (L.C. and J.C.), five (A.L.), eight (A.B.),
            twelve (N.R.), fourteen (S.M.), seventeen (P.K.
            and   K.P.),  twenty   (A&W),  twenty-one  (A&W),
            twenty-six (L.P.), thirty-four (G.B.), thirty-six
            (P.M.), forty-two (A.D. and S.D.), and forty-
            three (A.D. and S.D.).




    1
       Former SCR 20:1.4(a) applies to misconduct committed prior
to July 1, 2007. It provided in pertinent part that a "lawyer
shall keep a client reasonably informed about the status of a
matter and promptly comply with reasonable requests for
information."
    2
       SCR 20:1.4(b) provides: "a lawyer shall explain a matter
to the extent reasonably necessary to permit the client to make
informed decisions regarding the representation."
    3
       Former SCR 20:1.16(d) applies to misconduct committed
prior to July 1, 2007. It provided in pertinent part that:

     . . . upon termination of representation, a lawyer
    shall take steps to the extent reasonably practicable
    to protect a client's interests, such as giving
    reasonable notice to the client, allowing time for
    employment of other counsel, surrendering papers and
    property to which the client is entitled and refunding
    any advance payment of fee that has not been earned.
    The lawyer may retain papers relating to the client to
    the extent permitted by other law.


                                 5
                                                     No.   2007AP776-D



            SCR 20.1.34 as alleged in counts three (A.L. and
             H.N.), six (A.B.), nine (A.B.), fifteen (P.K.),
             eighteen (A&W), twenty-two (A.K.), twenty-four
             (L.P.), twenty-seven (W.W.), twenty-nine (M.O.),
             thirty-one (G.B.), thirty-eight (M.B.), and forty
             (A.D. and S.D.).

            Former SCR 20:1.15(a), in effect until June 30,
             2004,5 as alleged in count eleven.

            SCR 22.03(6)6 and SCR 20:8.4(f)7 as alleged in
             count thirteen.

            SCR 20:8.4(c)8 as alleged in count thirty-seven
             (P.M.).
     ¶13     In the stipulation, Attorney Muwonge represented that

he   fully     understands   the   misconduct   allegations;   fully

     4
       SCR 20:1.3 provides: "a lawyer shall act with reasonable
diligence and promptness in representing a client."
     5
       Former SCR 20:1.15(a) applies to misconduct committed
prior to July 1, 2004. It will not be restated in its entirety
but generally provided that: "a lawyer shall hold in trust,
separate from the lawyer's own property, that property of
clients and third persons that is in the lawyer's possession in
connection with a representation or when acting in a fiduciary
capacity."
     6
       SCR  22.03(6)   provides:     "In  the   course  of   the
investigation, the respondent's wilful failure to provide
relevant information, to answer questions fully, or to furnish
documents and the respondent's misrepresentation in a disclosure
are misconduct, regardless of the merits of the matters asserted
in the grievance."
     7
       SCR 20:8.4(f) provides:  "It is professional misconduct
for a lawyer to violate a statute, supreme court rule, supreme
court order or supreme court decision regulating the conduct of
lawyers."
     8
       SCR 20:8.4(c) provides:  "It is professional misconduct
for a lawyer to engage in conduct involving dishonesty, fraud,
deceit or misrepresentation."


                                   6
                                                                             No.     2007AP776-D



understands his right to contest the matter; fully understands

the     ramifications          of        his    entry       into       the     stipulation;

acknowledges that he has had the representation and advice of

counsel; and states that his entry into the stipulation is made

knowingly and voluntarily.

      ¶14     The     referee       found      that   the      facts    alleged        in   the

amended      complaint         adequately           support     the      allegations         of

misconduct.         The referee determined that Attorney Muwonge's plea

was made freely, knowingly and voluntarily, and that Attorney

Muwonge fully understands the misconduct allegations as well as

his   right      to      contest    those      charges.         Further,       the     referee

determined that Attorney Muwonge understands the ramifications

of his decision to stipulate to the alleged misconduct.                                     The

referee concluded that the record in this case establishes by

clear,      satisfactory           and    convincing        evidence         that     Attorney

Muwonge engaged in the misconduct as alleged in each of the 43

counts set forth in the amended complaint.                             The referee thus

approved Attorney Muwonge's no contest plea to the allegations
of misconduct in the amended complaint.

      ¶15     With respect to the appropriate sanction, the parties

agreed      that      the     imposition        of     additional        conditions         and

restitution         is    sufficient        discipline        for    Attorney        Muwonge's

misconduct.         The referee agreed as well.                He noted that Attorney

Muwonge was suspended from practice for over eight years, from

April     2008      to      July    2016,      primarily       due      to     his     medical

incapacity.         The referee acknowledged that Attorney Muwonge has
since taken "significant and meaningful steps" to remove his
                                                7
                                                                         No.        2007AP776-D



medical    incapacity.          The    referee      noted   that        this    court        has

already imposed a "significant number of monitoring strategies

and restrictions intended to provide safeguards to the public

who may utilize his services."                   The referee recommended this

court     accept      the   parties'        joint    recommendation            as     to     the

sanctions, impose additional conditions, and order payment of

restitution to three clients.

     ¶16    No appeal has been filed, so we review the referee's

report pursuant to SCR 22.17(2).                     We will adopt a referee's

findings of fact unless they are clearly erroneous.                            Conclusions

of law are reviewed de novo.                See In re Disciplinary Proceedings

Against     Eisenberg,        2004     WI     14,    ¶5,    269     Wis. 2d 43,              675

N.W.2d 747.        The court may impose whatever sanction it sees fit,

regardless       of     the     referee's        recommendation.           See        In      re

Disciplinary Proceedings Against Widule, 2003 WI 34, ¶44, 261

Wis. 2d 45, 660 N.W.2d 686.

     ¶17    We     adopt      the    referee's      findings      of     fact        and     his

conclusion    that      Attorney      Muwonge       violated      the    supreme           court
rules as alleged in the OLR's amended complaint, and as admitted

in the stipulation.

     ¶18    Typically, misconduct as serious as that alleged here

would warrant a lengthy license suspension or revocation, which

bars an attorney from seeking reinstatement for at least five

years.9     Here, Attorney Muwonge's law license was suspended for
     9
       SCR 22.29(2) provides: "A petition for reinstatement of a
license that is revoked may be filed at any time commencing five
years after the effective date of revocation."


                                             8
                                                                      No.    2007AP776-D



eight      years,      from   2008    until     2016,    when    he     successfully

demonstrated that his medical incapacity had been removed.

      ¶19    To suspend or revoke Attorney Muwonge's law license

again,      for   misconduct       that    occurred     prior    to     the    lengthy

suspension for medical incapacity, would not serve the interests

of justice and is not necessary to protect the public.                             Under

the   specific      facts     of   this   case,    we   are   satisfied       that   the

imposition        of    additional        conditions     and    restitution,          as

stipulated by the parties and recommended by the referee, is

sufficient discipline for the misconduct described in the 2007

disciplinary proceeding.

      ¶20    We accept the conditions recommended by the referee.

We agree that Attorney Muwonge shall continue to comply with all

conditions previously imposed by                  this court in our order of

July 1, 2016, conditionally reinstating Attorney Muwonge's law

license.10
      10
       The conditions imposed on Attorney Muwonge                             in     this
court's July 1, 2016 order are summarized here:

      (1)   WisLAP Monitoring.    Continued participation in
      the WisLAP monitoring program for a period of two
      years following the date of this order;

      (2)    Law Practice Supervision and Status Reports.
      Supervision of his law practice for a period of two
      years following the date of this order;

      (3) Treatment and Status Reports. Continued treatment
      as   recommended   by  Attorney   Muwonge's  treatment
      providers to address mental health issues, with at
      least one mental health treatment provider sending the
      OLR a written status report in January and July 2017,
      and in January and July 2018;
                                                                            (continued)
                                            9
                                                                               No.    2007AP776-D



       ¶21        The parties have stipulated and the referee recommends

that Attorney Muwonge should be ordered to pay restitution to

three    former       clients,      A.B.,      A.K.,       and    A&W.         Apparently      the

parties were unable to reach agreement on the precise amount of

restitution that Attorney Muwonge should pay to each client.

This    is        evidenced    by     language        in    the    parties'          stipulation

stating that the $2,500 and $800 in restitution due to A.B. and

A.K., respectively, may be "reduced by any amount Muwonge can

establish to the satisfaction of OLR that represents the value

of services he actually performed" for each of these clients.

The    parties       also     stipulate        that    restitution         is     due    to    A&W

employees in an amount "believed to be $11,800 to $16,800" that

should       be    "determined      by    an   accounting         of     the    value    of   the

services          [Attorney     Muwonge]         actually         performed           for     [the

clients], that Muwonge must provide to the satisfaction of OLR."

       ¶22        This court is not a fact finder and we are disinclined

to    accept       indeterminate         restitution        recommendations.             We    are

also disinclined to accept a recommendation that does not impose
a     time    frame     for     the      parties       to    resolve       the       amount     of




       (4)   Financial obligations. Attorney Muwonge shall,
       if he has not already done so and subject to his
       ability to pay, make arrangements with the Wisconsin
       Lawyers'   Fund for Client Protection (Fund) for
       repayment of any sums due to the Fund and shall also
       make arrangements with the OLR for repayment of
       outstanding costs.



                                               10
                                                                                  No.     2007AP776-D



restitution          owed     to    a     client         injured        by        an     attorney's

misconduct.

       ¶23     We    direct    Attorney         Muwonge         to   make     restitution             of

$2,500    to    A.B.        Consistent         with      the     terms       of    the     parties'

stipulation,         this   amount       may     be      reduced       by    any       amount     that

Attorney Muwonge can establish, to the satisfaction of the OLR,

represents the value of legal services he actually performed for

A.B.     However, any appropriate reduction in A.B.'s restitution

award must be determined promptly.

       ¶24     The parties are thus directed to advise this court, in

writing, within 90 days of the date of this order, whether a

reduction in the restitution award to A.B. is appropriate.                                            If

the parties are unable to reach an agreement, they shall so

advise    the       court   and    the     court      may       submit      the        matter    to    a

referee for a determination of appropriate restitution and for a

recommendation as to which party should bear the costs of the

referee's       supplemental            review      to     determine          the        amount       of

restitution that should be paid to A.B.
       ¶25     We direct Attorney Muwonge to make restitution of $800

to A.K.      Consistent with the terms of the parties' stipulation,

this amount may be reduced by any amount Attorney Muwonge can

establish, to the satisfaction of the OLR, represents the value

of   legal      services      actually         performed         for     A.K.           Again,     any

appropriate          reduction     in     A.K.'s         restitution          award        must       be

determined promptly.

       ¶26     The    parties      are    directed         to    advise       this       court,       in
writing, within 90 days of the date of this order, whether a
                                               11
                                                                                  No.       2007AP776-D



reduction       in    the       amount       of        restitution         owed       to      A.K    is

appropriate.         If the parties are unable to reach an agreement,

they shall so advise the court and the court may submit the

matter    to    a    referee      for    a    determination               of    the     appropriate

restitution and for a recommendation as to which party should

bear the costs of the referee's supplemental review to determine

the amount of restitution that should be paid to A.K.

    ¶27        Attorney Muwonge is also ordered to make restitution

to A&W.     The parties' stipulation indicates that the appropriate

amount    of    restitution        to    A&W       is       likely     between        $11,800       and

$16,800.        The parties are directed to advise this court, in

writing, of the appropriate amount of restitution due to A&W

within 90 days of the date of this order.                                 If the parties are

unable to reach an agreement, the parties shall so advise the

court and the court may submit the matter to a referee for a

determination of appropriate restitution due to A&W and for a

recommendation as to which party should bear the costs of the

referee's       supplemental        review             to     determine         the      amount      of
restitution that should be paid to A&W.

    ¶28        The    referee      also       recommends             we        require        Attorney

Muwonge to successfully attend continuing legal education and

legal ethics (CLE) courses as deemed appropriate by the OLR.                                         We

agree    that       the   OLR    may     direct             Attorney      Muwonge        to    attend

specific    CLE      courses      during      the        period      it    monitors           Attorney

Muwonge's           law     practice,             provided           those            CLE       course

recommendations will not require overnight travel and do not
exceed the requirements Attorney Muwonge must fulfill to satisfy
                                                  12
                                                                 No.    2007AP776-D



his continuing legal education requirements.                 See SCR Chapter 31

(Continuing Legal Education).

      ¶29    Finally, we also deem it appropriate, as is our usual

custom, to impose the full costs of this disciplinary proceeding

on Attorney Muwonge.

      ¶30    IT IS ORDERED that compliance with all of the terms of

this order and our July 1, 2016 order are conditions of Godfrey

Y. Muwonge's license to practice law in Wisconsin.

      ¶31    IT IS FURTHER ORDERED that Godfrey Y. Muwonge shall

pay   restitution         of   $2,500   to   A.B.,    less     any     appropriate

reduction to be determined as set forth in this order.

      ¶32    IT    IS    FURTHER   ORDERED   the    parties    are   directed     to

advise this court, in writing, of the appropriate amount of

restitution due to A.B., within 90 days of the date of this

order.

      ¶33    IT IS FURTHER ORDERED that Godfrey Y. Muwonge shall

pay restitution of $800 to A.K., less any appropriate reduction

to be determined as set forth in this order.
      ¶34    IT    IS    FURTHER   ORDERED   the    parties    are   directed     to

advise this court, in writing, of the appropriate amount of

restitution due to A.K., within 90 days of the date of this

order.

      ¶35    IT    IS    FURTHER   ORDERED   that    Godfrey    Y.     Muwonge    is

ordered     to    make   restitution    to   A&W   Iron   Metal,     Inc.,   in   an

amount to be determined as set forth in this order.

      ¶36    IT    IS    FURTHER   ORDERED   the    parties    are   directed     to
advise this court, in writing, of the appropriate amount of
                                        13
                                                           No.     2007AP776-D



restitution due to A&W Iron Metal, Inc., within 90 days of the

date of this order.

    ¶37    IT IS FURTHER ORDERED that the restitution specified

above is to be completed prior to paying costs.

    ¶38    IT IS FURTHER ORDERED that Godfrey Y. Muwonge shall

attend continuing legal education and legal ethics courses as

directed     by   the   Office   of    Lawyer     Regulation     during   its

monitoring period, subject to the limitations set forth in this

order.

    ¶39    IT IS FURTHER ORDERED that within 60 days of the date

of this order, Godfrey Y. Muwonge shall pay to the Office of

Lawyer   Regulation     the   costs   of   this   proceeding,     which   are

$2,053.07.




                                      14
    No.   2007AP776-D




1